DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – managing personal behavior or relationships or interactions between people” and “Mental processes – concepts performed in the human mind”.
Claims 1-20 are directed to the abstract idea of Mental processes and Mathematical Concepts as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 
Claim 18 recites, in part, a method for producing topical authority ranking of a website, comprising: tagging each web page in a corpus of web pages to generate tagged sequences of words; extracting one or more key phrase candidates from each tagged sequence; converting each extracted key phrase candidate into a feature vector; filtering the feature vectors to remove duplicates using a classifier that was trained on a set of key phrase pairs with manual labels indicating whether two key phrases are duplicates of each other, to produce remaining key phrase candidates; tagging a web page with a corresponding topic if the score corresponding to the topic is greater than a threshold.
These steps describe the concept that is representative of Mental Processes. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “a computer-implemented method” and “website” or “web page”, nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “extracting one or more key phrase candidates from each tagged sequence” and “remove duplicates” in the context of this claim encompasses the user manually selecting phrases from a paper document notes. 

These steps describe the concept that is representative of Mathematical Concepts. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed using a predetermined algorithm or equation, but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. Other than reciting “a computer-implemented method” and “website” or “web page”, nothing in the claim elements precludes the step from practically being performed as an automated mathematical algorithm. For example, “using the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t” in the context of this claim encompasses a predetermined mathematical concept. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and using the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t, falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
do not amount to significantly more than the abstract idea. The additional elements “a computer-implemented method” and “website” or “web page” amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. These additional elements are not integrated into a practical application. The “using the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t”, it is not discussed how this “authority score” is applied or utilized or how this is used in a non-generic capacity.  The “topic purity factor” and “authority score” are recited at a high-level of generality such that it amounts no more than the mere generating of a data value using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations 
Independent claims 1 is similar to claim 18 except that it is a system that does not include the limitations involving tagging, scoring and aggregating the candidate phrases for a topic purity factor to be used in calculating an authority score for a site. These steps in claim 1 describe the concept that is representative of Mental Processes. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements “a processor and a memory; a program executing on the processor; and using the remaining key phrase candidates in a computer- implemented application” amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. These additional elements are not integrated into a practical application. The “using the remaining key phrase candidates in a computer- implemented application”, in the application utilizing the candidate phrases, it is not discussed what that application does with the candidate phrases or how this is used in a non-generic capacity.  The “candidate phrases” are recited at a high-level of generality such that it amounts no more than the mere storing of data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Independent claim 15 is similar to claim 18 except that they recite the claimed invention as a system and exclude the limitation involving calculating an authority score for a site respectively.
Dependent claims 2, 6-7, 16 and 19-20 are dependent on claim 1, 15 and 18 and includes all the limitations of claim 1. Therefore, claims 2, 6-7, 16 and 19-20 recites the same abstract idea of performing mental processes. These additional limitations merely specify that the abstract idea of performing mental processes are applied when wherein wherein the classifier is a binary classifier (claims 3 and 20), wherein the feature vectors of each document are first filtered using deduplication rules. (claims 6, 16 and 19), wherein the deduplication rules include at least one of: combine candidates with different case; combine candidates which are the same entity in full name and abbreviation; deduplicate candidates that overlap with each other on language statistics; drop candidates starting or ending with stopwords or containing curse words (claim 7), can all be performed as mental processes. 
Dependent claims 4 and 8-14 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 4 and 8-14   recites the same abstract idea of performing mathematical concepts. These additional limitations merely specify that the abstract idea of performing mathematical concepts are applied when wherein the scoring is done by a regression model (claim 4), wherein the computer-implemented application is a model to: score the remaining key phrase candidates to produce a list of topics for each document; produce a set of topic : score pairs for each document; tag a claim 8), wherein the computer-implemented application also runs an aggregation and ranking model to use the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t (claims 9 and 17), wherein the aggregation and ranking model: computes a topic independent site rank SR(s); computes a topic dependent site rank SR(s,t) using SR(s); computes a count of user clicks U(s,t) towards site s given interest in topic t, using SR(s,t); computes a count of clicks C(s) on site s using the site topic purity factor T(s,t); and calculates the topical authority score A(s,t) of website s given topic t, as a function of SR(s), C(s), and T(s,t) (claim 10), wherein topic independent site rank SR(s) is calculated as follows:

    PNG
    media_image1.png
    75
    430
    media_image1.png
    Greyscale
;    wherein d is a damping factor, N is the number of sites in a graph, M(si) is a set of sites that link to si, L(s,si) is a count of links from web pages in s, to web pages in s;, L(sj) is a count of total inter-site out-links from web pages in s,, and n is the number of iterations in site rank propagation (claim 11), wherein topic dependent site rank SR(s,t) is calculated as follows:

    PNG
    media_image2.png
    25
    367
    media_image2.png
    Greyscale
 ; wherein P(tls) is the probability of a user clicking on a web page tagged with topic t given that the user has visited site s (claim 12), wherein U(s,t) which is the count of user clicks towards site s given interest in topic t is calculated as follows:

    PNG
    media_image3.png
    28
    171
    media_image3.png
    Greyscale
; wherein C is the total user click traffic in the corpus and P(s,t) is the probability of a user interested in topic t and clicked onto site s (claim 13), wherein the claim 14), can all be performed as mathematical concepts. 
Dependent claims 2 and 5 are dependent on claim 1 and includes all the limitations of claim 1. Although claims 2 and 5 are more than the abstract idea of performing mental processes, it is not significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements, wherein the documents are web pages (claim 2), wherein the step of converting each extracted key- phrase candidate into a feature vector includes at least one of the following features: language statistics, including Term Frequency (TF) and Inverted Document Frequency (IDF); a ratio of overlap with page title and page URL; relative position on the web page; one-hot encoding; features of surrounding words; and case encoding; stopword features (claim 5), amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the method amounts to no more than mere instructions to apply the exception using a generic computer component. Analyzing the dependent claims, the claims do not 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz et al., U.S. PGPub Number 20120117092 (Hereinafter Stankiewicz), in view of Bekkerman, U.S. PGPub Number 20130110498 (Hereinafter Bekkerman).

As for claim 1, Stankiewicz teaches a system for extracting key phrase candidates from a corpus of documents, comprising: a processor and a memory; a program executing on the processor and configured to run a key phrase model to: extract one or more key phrase candidates from each document in the corpus (Stankiewicz; before potential keyword phrases can be selected from the page, plain text of the page may be extracted (extract one or more key phrase candidates) from the HTML format. In turn, this text may be processed further to obtain information about its structure that can be useful to the keyword extraction system. The 0014]; The training data may comprise, say, 500 web pages (from each document in the corpus) (selected randomly from a blog page corpus; see [3]). Annotators may be presented with plain-text extracted from the blog page and instructed to select keywords that best express the content of the page. [0061];); 
Although, Stankiewicz teaches a classifier (Candidate extraction may be used to select phrases that are potential keywords and can be used as input for the classifier which estimates the likelihood that a given phrase is a keyword. In addition, during an exemplary classifier training phrase, better accuracy of candidate extraction helps to filter word combinations that are not likely keywords and thus reduces the amount of negative training samples, thereby improving the ratio of positive to negative training data (the keyword extraction task has an imbalance between positive and negative samples, with very few positive label data). [0019];); it does not explicitly detail convert each extracted key phrase candidate into a feature vector; filter the feature vectors to remove duplicates using a classifier that was trained on a set of key phrase pairs with manual labels indicating whether two key phrases are duplicates of each other, to produce remaining key phrase candidates; and using the remaining key phrase candidates in a computer- implemented application.
However, Bekkerman teaches convert each extracted key phrase candidate into a feature vector (Bekkerman; This observation leads us to the next step in the pipeline: Check Classification Consistency. We represent each phrase t as a feature vector convert each extracted key phrase candidate into a feature vector) over the aggregated Bag-Of-Words of all documents mapped onto t. This representation is supposed to be dense enough for machine learning to be applied. If it is still too sparse, we can make use of additional data, such as, e.g., documents hyperlinked from our dataset D (e.g. shared links in tweets, etc). [0070]; ); 
filter the feature vectors to remove duplicates using a classifier that was trained on a set of key phrase pairs with manual labels indicating whether two key phrases are duplicates of each other, to produce remaining key phrase candidates (Bekkerman; Eager learning from labeled documents--the most common setup, in which a generic machine learning classifier is trained on a set of labeled documents (using a classifier that was trained on a set of key phrase pairs with manual labels). [0026]; In classic text categorization, the rule L is learned given a training set D.sub.train of documents and their labels. However, the categorization framework does not restrict the training set to contain only documents. This disclosure deals with phrase-based classification (PBC)--a text classification framework in which the training data consists of labeled phrases, or ngrams, extracted from the (unlabeled) documents. In this disclosure, the terms "phrase" and "ngram" are used interchangeably. [0042]; Filter out near duplicate phrases (filter the feature vectors to remove duplicates). Some phrases, such as "Recommendation System" and "Recommender System", are practically identical--not only in their form but also in their meaning. We may use Levenshtein distance to identify those pairs and then reason whether one of them can be mapped on the other. Some help from the content manager may be needed with this task. [0065]; Build 606 Phrases. Titles get cleaned by filtering out words that do not get rid of too specific titles, and deduplicate the resulting list. We then select a few dozens of thousands most common cleaned titles to be our set of phrases (we called them standardized titles). Examples of standardized titles are software engineer, senior software engineer, software developer, java programmer etc. We verify that the list of standardized titles was comprehensive enough to cover the spectrum from very common to relatively rare titles. [0081];); 
and using the remaining key phrase candidates in a computer- implemented application (Bekkerman; Both these contributions provide firm foundation to applicability of the phrase-based classification (using the remaining key phrase candidates) (PBC) framework to a variety of large-scale tasks. An example implementation of the PBC system maybe focused on the task of job title classification. Such an implementation may be incorporated, for example, into a data standardization effort of a social networking site. The system may significantly outperform its predecessor both in terms of precision and coverage. The system may be used in conjunction with an ad targeting product or other applications. [0017];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz and Bekkerman which deal with extracting and classifying key phrases, to have combined them by incorporating using a feature vector to filter the phrases (Bekkerman) with extracting the candidate phrases from a corpus of documents (Stankiewicz). The motivation to combine is to make the system more efficient and user friendly as it could provide classifiers that are specifically Bekkerman [0006];).

	

As for claim 2, Stankiewicz as modified by Bekkerman teaches the system of claim 1, wherein the documents are web pages (Stankiewicz; The training data may comprise, say, 500 web pages (documents are web pages) (selected randomly from a blog page corpus; see [3]). Annotators may be presented with plain-text extracted from the blog page and instructed to select keywords that best express the content of the page. [0061];).

As for claim 3, Stankiewicz as modified by Bekkerman teaches the system of claim 1, wherein the classifier is a binary classifier (Bekkerman; For each data instance d.sub.i, we choose a single class c.sub.i.sup.svm that has the maximal confidence score among those obtained by one-against-all binary classifiers. Note that the maximal score can actually be negative. Then we consider d, to be successfully categorized if c.sub.i.sup.svm.di-elect cons.C.sub.i (i.e. if c.sub.i.sup.svm is among classes assigned by PBC). In this setup, we apply k+1 binary classifiers, where the extra classifier is for "No Class"--we compose an artificial class of instances that PBC did not assign to any class. [0092];).

Stankiewicz as modified by Bekkerman teaches the system of claim 1, wherein the scoring is done by a regression model (Stankiewicz; To train a classifier for an exemplary system, a maximum entropy (ME) model may be used (this is sometimes called a the logistic regression model; for an introduction, see [11]). An ME model derives constraints from the training data and assumes a distribution of maximum entropy in cases not covered by the training set. The ME classifier input consists of vectors of values for each keyword candidate, which are used by the model to learn the weights (scoring) associated with each feature. Given new input data, the trained classifer can then compute the probability that a phrase is a keyword given the input values for that candidate phrase. [0024];).

As for claim 5, Stankiewicz as modified by Bekkerman teaches the system of claim 1, wherein the step of converting each extracted key- phrase candidate into a feature vector includes at least one of the following features: language statistics, including Term Frequency (TF) and Inverted Document Frequency (IDF) (Stankiewicz; Frequency features provide information similar to TFxIDF.sup.3. Frequency features may include relative term frequency within the document, log of term frequency, as well as DF (frequency in document collection) and log DF values. DF values may be approximated using frequencies from Google Ngram corpus. Preferably only unigram and bigram frequency information are used to calculate DF. For candidate phrases longer than 2 words, the average of DFs for all bigrams in the phrase may be used as the DF value. Averages may be used in order to obtain a similar range of values for phrases of different length. Also, DF values computed for the entire blog collection may term frequency-inverse document frequency and is a standard score used in information retrieval to evaluate the relative importance of a term. It is based on frequency of the term in a given document offset by its overall frequency in collection of documents. The standard formulas for tf (term frequency) and idf (inverted document frequency) are [0032];); 
a ratio of overlap with page title and page URL (Stankiewicz; Whether the candidate phrase is in the Title of the document [0034]; ); 
relative position on the web page (Stankiewicz; Table 1; Relative position of the first occurrence of the keyword candidate within the document, counting by the number of words. For example, if the document has 20 words and the first word of the candidate phrase is the 5th word in the document, location=5/20=0.25. [0038];); 
one-hot encoding; features of surrounding words (Stankiewicz; Pointwise mutual information (PMI) reflects whether a phrase is likely to be a collocation (features of surrounding words). [0055];); 
and case encoding (Stankiewicz; Table 1; Capitalized words include proper names or words marked as important terms in a given document. Exemplary capitalization features are: whether all words in keyword candidate are capitalized, and whether at least one word in a candidate phrase is capitalized. [0036];); 
stopword features (Stankiewicz; The candidate set may also be filtered against a stoplist of most frequent English words. Unigrams or bigrams containing a stopword preferably are removed from the candidate set (stopword features). However, 0021];).

As for claim 6, Stankiewicz as modified by Bekkerman teaches the system of claim 1, wherein the feature vectors of each document are first filtered using deduplication rules (Bekkerman; Filter out near duplicate phrases (feature vectors of each document are first filtered using deduplication rules). Some phrases, such as "Recommendation System" and "Recommender System", are practically identical--not only in their form but also in their meaning. We may use Levenshtein distance to identify those pairs and then reason whether one of them can be mapped on the other. Some help from the content manager may be needed with this task. [0065]; Build 606 Phrases. Titles get cleaned by filtering out words that do not belong to our controlled vocabulary, and applying translations. Following our recipe described in more detail below, we split compound titles (such as "Owner/Operator"), get rid of too specific titles, and deduplicate the resulting list. We then select a few dozens of thousands most common cleaned titles to be our set of phrases (we called them standardized titles). Examples of standardized titles are software engineer, senior software engineer, software developer, java programmer etc. We verify that the list of standardized titles was comprehensive enough to cover the spectrum from very common to relatively rare titles. [0081];).

As for claim 7, Stankiewicz as modified by Bekkerman teaches the system of claim 6, wherein the deduplication rules include at least one of: combine candidates Stankiewicz; How system performance changed with (a) the use of the combined candidate extraction method (combine candidates with different case), and (b) the addition of lingustic features at the classification stage, was analyzed. [0077];); 
combine candidates which are the same entity in full name and abbreviation (Stankiewicz; In order to create a Golden Standard (GS) that is not dependent on a single annotator, output from both annotators may be combined (combine candidates which are the same entity). When annotating a keyword, the annotators may be instructed to also select whether the keyword is a "primary keyword" or a "secondary keyword." Primary keywords may be defined as keywords that capture the main topic or the central ideas of the document. Secondary keywords may be defined as important phrases that provide additional key information about the document (for example, the location where the event took place, additional but important figures that were mentioned, etc.). To create a keyword set that accurately reflects the choices of both annotators, one may retain the following keywords in the GS: [0065] 1. All keywords that have been marked as primary (by one annotator or both). [0066] 2. Secondary keywords that were selected by both annotators. [0067] 3. Secondary keywords that were selected by only one person but that were partial matches to primary keywords selected by the other annotator. [0064];); 
deduplicate candidates that overlap with each other on language statistics (Stankiewicz; kappa scores between each annotator and the standard were 0.75 for annotator 1 and and 0.74 for annotator 2. Detailed agreement statistics for primary and secondary keywords (overlap with each other on language statistics) are shown in Table 2 below. [0068];); 
drop candidates starting or ending with stopwords or containing curse words (Stankiewicz; The candidate set may also be filtered against a stoplist of most frequent English words. Unigrams or bigrams containing a stopword preferably are removed from the candidate set (drop candidates starting or ending with stopwords). However, longer phrases containing a word from the stoplist in the middle of the phrase may be retained. [0021];).

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz as modified by Bekkerman as applied above, in further view of Lewis et al., U.S. Patent Number 8972404 (Hereinafter Lewis).

As for claim 15, Stankiewicz teaches a system for extracting one or more key phrase candidates from a corpus of web pages, comprising: a processor and a memory; a program executing on the processor and configured to run a key phrase model to: extract one or more key phrase candidates from each web page in the corpus (Stankiewicz; before potential keyword phrases can be selected from the page, plain text of the page may be extracted (extract one or more key phrase candidates) from the HTML format. In turn, this text may be processed further to obtain information about its structure that can be useful to the keyword extraction system. The preprocessing unit of the system preferably performs extraction as well as tagging and formatting webpage text, to provide suitable input for the stages of candidate phrase 0014]; The training data may comprise, say, 500 web pages (from each document in the corpus) (selected randomly from a blog page corpus; see [3]). Annotators may be presented with plain-text extracted from the blog page and instructed to select keywords that best express the content of the page. [0061];); 
Although, Stankiewicz teaches a classifier (Candidate extraction may be used to select phrases that are potential keywords and can be used as input for the classifier which estimates the likelihood that a given phrase is a keyword. In addition, during an exemplary classifier training phrase, better accuracy of candidate extraction helps to filter word combinations that are not likely keywords and thus reduces the amount of negative training samples, thereby improving the ratio of positive to negative training data (the keyword extraction task has an imbalance between positive and negative samples, with very few positive label data). [0019];); it does not explicitly detail convert each extracted key-phrase candidate into a feature vector; filter the feature vectors to remove duplicates using a classifier that was trained on a set of key phrase pairs with manual labels indicating whether two key phrases are duplicates of each other, to produce remaining key phrase candidates; to create a site topic purity factor; score the remaining key phrase candidates to produce a list of topics for each web page; produce a set of topic : score pairs for each web page; tag a web page with a corresponding topic if the score corresponding to the topic is greater than a threshold; and aggregate the topics at site level to create a site topic purity factor T(s, t).
However, Bekkerman teaches convert each extracted key-phrase candidate into a feature vector (Bekkerman; This observation leads us to the next step in the pipeline: phrase t as a feature vector (convert each extracted key phrase candidate into a feature vector) over the aggregated Bag-Of-Words of all documents mapped onto t. This representation is supposed to be dense enough for machine learning to be applied. If it is still too sparse, we can make use of additional data, such as, e.g., documents hyperlinked from our dataset D (e.g. shared links in tweets, etc). [0070]; ); 
filter the feature vectors to remove duplicates using a classifier that was trained on a set of key phrase pairs with manual labels indicating whether two key phrases are duplicates of each other, to produce remaining key phrase candidates (Bekkerman; Eager learning from labeled documents--the most common setup, in which a generic machine learning classifier is trained on a set of labeled documents (using a classifier that was trained on a set of key phrase pairs with manual labels). [0026]; In classic text categorization, the rule L is learned given a training set D.sub.train of documents and their labels. However, the categorization framework does not restrict the training set to contain only documents. This disclosure deals with phrase-based classification (PBC)--a text classification framework in which the training data consists of labeled phrases, or ngrams, extracted from the (unlabeled) documents. In this disclosure, the terms "phrase" and "ngram" are used interchangeably. [0042]; Filter out near duplicate phrases (filter the feature vectors to remove duplicates). Some phrases, such as "Recommendation System" and "Recommender System", are practically identical--not only in their form but also in their meaning. We may use Levenshtein distance to identify those pairs and then reason whether one of them can be mapped on the other. Some help from the content manager may be needed with this 0065]; Build 606 Phrases. Titles get cleaned by filtering out words that do not belong to our controlled vocabulary, and applying translations. Following our recipe described in more detail below, we split compound titles (such as "Owner/Operator"), get rid of too specific titles, and deduplicate the resulting list. We then select a few dozens of thousands most common cleaned titles to be our set of phrases (we called them standardized titles). Examples of standardized titles are software engineer, senior software engineer, software developer, java programmer etc. We verify that the list of standardized titles was comprehensive enough to cover the spectrum from very common to relatively rare titles. [0081];); 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz and Bekkerman which deal with extracting and classifying key phrases, to have combined them by incorporating using a feature vector to filter the phrases (Bekkerman) with extracting the candidate phrases from a corpus of documents (Stankiewicz). The motivation to combine is to make the system more efficient and user friendly as it could provide classifiers that are specifically targeted for a problem, especially in view of a particular set of performance metrics that is selected by the owners or administrators of the social networking site (Bekkerman [0006];).
Stankiewicz as modified by Bekkerman does not explicitly detail to create a site topic purity factor; score the remaining key phrase candidates to produce a list of topics for each web page; produce a set of topic : score pairs for each web page; tag a web page with a corresponding topic if the score corresponding to the topic is greater than a threshold; and aggregate the topics at site level to create a site topic purity factor T(s, t).
Lewis teaches score the remaining key phrase candidates to produce a list of topics for each web page (Lewis; Categories 404 may include one or more data fields 410. For example, data fields 410 may include a number of clusters and/or content files 302 included within each category 404, a list of keywords included within content files (produce a list of topics for each web page) 302 and/or clusters, and/or any other suitable data that enables taxonomy 400 to function as described herein. [Column 14, Lines 37-42]); 
produce a set of topic : score pairs for each web page (Lewis; if content files 302 include one or more documents, a ratio of a number of labeled documents associated with a particular cluster label 406 (i.e., the label 406 associated with the cluster) to the total number of labeled documents in a cluster can be calculated as a measure of purity of the cluster label 406 (e.g., the topic purity score of cluster label 406). More specifically, if for a given cluster, the number of labeled documents with labels "A," "B," and "C" are represented as m.sub.A, m.sub.B, and m.sub.C, respectively, then the purity (i.e., the topic purity score) of the labeled cluster label (produce a set of topic : score pairs for each web page) 406 can be calculated as: Label Purity=max(m.sub.A,m.sub.B,m.sub.C)/(m.sub.A+m.sub.B+m.sub.C) (Eq. 1) wherein max(m.sub.A, m.sub.B, m.sub.C) is the number of labeled documents corresponding to cluster label 406. Therefore, if a high percentage of labeled documents within a cluster correspond to the particular cluster label 406, the cluster label 406 could more likely be representative of the documents grouped together into the cluster. On the other hand, if only a low percentage of labeled documents correspond to the cluster label 406, the Column 14, Line 65- Column 15, Line 10];); 
tag a web page with a corresponding topic if the score corresponding to the topic is greater than a threshold (Lewis; if content files 302 include one or more documents, a ratio of a number of labeled documents associated with a particular cluster label 406 (i.e., the label 406 associated with the cluster) to the total number of labeled documents in a cluster can be calculated as a measure of purity of the cluster label 406 (e.g., the topic purity score of cluster label 406). More specifically, if for a given cluster, the number of labeled documents with labels "A," "B," and "C" are represented as m.sub.A, m.sub.B, and m.sub.C, respectively, then the purity (i.e., the topic purity score) of the labeled cluster label  406 can be calculated as: Label Purity=max(m.sub.A,m.sub.B,m.sub.C)/(m.sub.A+m.sub.B+m.sub.C) (Eq. 1) wherein max(m.sub.A, m.sub.B, m.sub.C) is the number of labeled documents corresponding to cluster label 406. Therefore, if a high percentage of labeled documents within a cluster correspond to the particular cluster label (tag a web page with a corresponding topic) 406, the cluster label 406 could more likely be representative of the documents grouped together into the cluster. On the other hand, if only a low percentage of labeled documents correspond to the cluster label 406, the cluster label 406 is less likely to be representative of the corresponding cluster.  [Column 14, Line 65- Column 15, Line 10]; the topic purity score is calculated and assigned by statistics compiler 122 (shown in FIG. 1) using Eq. 1 and/or Eq. 2. Alternatively, the topic purity score may be calculated and/or assigned by statistics calculator 112 (shown in FIG. 1) or by any other device or module. A purity threshold is defined to facilitate determining whether each cluster is assigned to the proper category (score corresponding to the topic is greater than a threshold) 404. In the exemplary embodiment, the purity threshold is equal to a topic purity score of about 80%. Alternatively, the purity threshold may be any other topic purity score, or any other value that enables taxonomy 400 to function as described herein. [Column 15, Lines 53-63];); 
and aggregate the topics at site level to create a site topic purity factor T(s, t) (Lewis; The processor is configured to execute the computer-executable instructions to calculate a topic purity score for each cluster within a hierarchy of clusters wherein each cluster includes at least one content file and wherein a label is associated with each cluster, and to select a first cluster and a second cluster from the hierarchy of clusters wherein the topic purity score of the first cluster (create a site topic purity factor) and the topic purity score of the second cluster are less than a purity threshold. [Column 3, Lines 20-31]; the hierarchy manager 110 may include an aggregator 118 which is configured to compile, integrate, concatenate, or otherwise aggregate content (aggregate the topics) (and/or information characterizing the content) of each cluster of the plurality of clusters (at site level) included within a given output of clusters of the cluster algorithm module 108. In this way, the aggregator 118 may be configured to translate, reformulate, or otherwise render information within or about each cluster in a format which is compatible for further processing (i.e., clustering) by the cluster algorithm module 108. (30) [Column 7, Lines 6-15];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz as modified by Bekkerman and Lewis which deal with extracting and classifying key phrases, to have combined them by incorporating tagging documents and topic purity (Lewis) with using a feature vector to filter the phrases and extracting the candidate phrases from a corpus of documents (Stankiewicz as modified by Bekkerman). The motivation to combine is to make the system more efficient and user friendly as it would be desirable to provide a computer system for organizing large volumes of electronic documents within clusters wherein the documents within each cluster relate to a particular topic, and for automatically determining a label for each created cluster. (Lewis [Column 2, Lines 4-9];).




As for claim 8, Stankiewicz as modified by Bekkerman teaches the system of claim 1, wherein the computer-implemented application is a model to: filter the feature vectors to remove duplicates using a classifier that was trained on a set of key phrase pairs with manual labels indicating whether two key phrases are duplicates of each other, to produce remaining key phrase candidates (Bekkerman; Eager learning from labeled documents--the most common setup, in which a generic machine learning classifier is trained on a set of labeled documents (using a classifier that was trained on a set of key phrase pairs with manual labels). [0026]; In classic text categorization, the rule L is learned given a training set D.sub.train of documents and their labels. However, the categorization framework does not restrict the training set to contain only documents. This disclosure deals with phrase-based classification (PBC)--labeled phrases, or ngrams, extracted from the (unlabeled) documents. In this disclosure, the terms "phrase" and "ngram" are used interchangeably. [0042]; Filter out near duplicate phrases (filter the feature vectors to remove duplicates). Some phrases, such as "Recommendation System" and "Recommender System", are practically identical--not only in their form but also in their meaning. We may use Levenshtein distance to identify those pairs and then reason whether one of them can be mapped on the other. Some help from the content manager may be needed with this task. [0065]; Build 606 Phrases. Titles get cleaned by filtering out words that do not belong to our controlled vocabulary, and applying translations. Following our recipe described in more detail below, we split compound titles (such as "Owner/Operator"), get rid of too specific titles, and deduplicate the resulting list. We then select a few dozens of thousands most common cleaned titles to be our set of phrases (we called them standardized titles). Examples of standardized titles are software engineer, senior software engineer, software developer, java programmer etc. We verify that the list of standardized titles was comprehensive enough to cover the spectrum from very common to relatively rare titles. [0081];).
Stankiewicz as modified by Bekkerman does not explicitly detail score the remaining key phrase candidates to produce a list of topics for each web page; produce a set of topic : score pairs for each web page; tag a web page with a corresponding topic if the score corresponding to the topic is greater than a threshold; and aggregate the topics at site level to create a site topic purity factor T(s, t).
Lewis teaches score the remaining key phrase candidates to produce a list of topics for each web page (Lewis; Categories 404 may include one or more data fields 410. For example, data fields 410 may include a number of clusters and/or content files 302 included within each category 404, a list of keywords included within content files (produce a list of topics for each web page) 302 and/or clusters, and/or any other suitable data that enables taxonomy 400 to function as described herein. [Column 14, Lines 37-42]); 
produce a set of topic : score pairs for each web page (Lewis; if content files 302 include one or more documents, a ratio of a number of labeled documents associated with a particular cluster label 406 (i.e., the label 406 associated with the cluster) to the total number of labeled documents in a cluster can be calculated as a measure of purity of the cluster label 406 (e.g., the topic purity score of cluster label 406). More specifically, if for a given cluster, the number of labeled documents with labels "A," "B," and "C" are represented as m.sub.A, m.sub.B, and m.sub.C, respectively, then the purity (i.e., the topic purity score) of the labeled cluster label (produce a set of topic : score pairs for each web page) 406 can be calculated as: Label Purity=max(m.sub.A,m.sub.B,m.sub.C)/(m.sub.A+m.sub.B+m.sub.C) (Eq. 1) wherein max(m.sub.A, m.sub.B, m.sub.C) is the number of labeled documents corresponding to cluster label 406. Therefore, if a high percentage of labeled documents within a cluster correspond to the particular cluster label 406, the cluster label 406 could more likely be representative of the documents grouped together into the cluster. On the other hand, if only a low percentage of labeled documents correspond to the cluster label 406, the Column 14, Line 65- Column 15, Line 10];); 
tag a web page with a corresponding topic if the score corresponding to the topic is greater than a threshold (Lewis; if content files 302 include one or more documents, a ratio of a number of labeled documents associated with a particular cluster label 406 (i.e., the label 406 associated with the cluster) to the total number of labeled documents in a cluster can be calculated as a measure of purity of the cluster label 406 (e.g., the topic purity score of cluster label 406). More specifically, if for a given cluster, the number of labeled documents with labels "A," "B," and "C" are represented as m.sub.A, m.sub.B, and m.sub.C, respectively, then the purity (i.e., the topic purity score) of the labeled cluster label  406 can be calculated as: Label Purity=max(m.sub.A,m.sub.B,m.sub.C)/(m.sub.A+m.sub.B+m.sub.C) (Eq. 1) wherein max(m.sub.A, m.sub.B, m.sub.C) is the number of labeled documents corresponding to cluster label 406. Therefore, if a high percentage of labeled documents within a cluster correspond to the particular cluster label (tag a web page with a corresponding topic) 406, the cluster label 406 could more likely be representative of the documents grouped together into the cluster. On the other hand, if only a low percentage of labeled documents correspond to the cluster label 406, the cluster label 406 is less likely to be representative of the corresponding cluster.  [Column 14, Line 65- Column 15, Line 10]; the topic purity score is calculated and assigned by statistics compiler 122 (shown in FIG. 1) using Eq. 1 and/or Eq. 2. Alternatively, the topic purity score may be calculated and/or assigned by statistics calculator 112 (shown in FIG. 1) or by any other device or module. A purity threshold is defined to facilitate determining whether each cluster is assigned to the proper category (score corresponding to the topic is greater than a threshold) 404. In the exemplary embodiment, the purity threshold is equal to a topic purity score of about 80%. Alternatively, the purity threshold may be any other topic purity score, or any other value that enables taxonomy 400 to function as described herein. [Column 15, Lines 53-63];); 
and aggregate the topics at site level to create a site topic purity factor T(s, t) (Lewis; The processor is configured to execute the computer-executable instructions to calculate a topic purity score for each cluster within a hierarchy of clusters wherein each cluster includes at least one content file and wherein a label is associated with each cluster, and to select a first cluster and a second cluster from the hierarchy of clusters wherein the topic purity score of the first cluster (create a site topic purity factor) and the topic purity score of the second cluster are less than a purity threshold. [Column 3, Lines 20-31]; the hierarchy manager 110 may include an aggregator 118 which is configured to compile, integrate, concatenate, or otherwise aggregate content (aggregate the topics) (and/or information characterizing the content) of each cluster of the plurality of clusters (at site level) included within a given output of clusters of the cluster algorithm module 108. In this way, the aggregator 118 may be configured to translate, reformulate, or otherwise render information within or about each cluster in a format which is compatible for further processing (i.e., clustering) by the cluster algorithm module 108. (30) [Column 7, Lines 6-15];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz as modified by Bekkerman and Lewis which deal with extracting and classifying key phrases, to have combined them by incorporating tagging documents and topic purity (Lewis) with using a feature vector to filter the phrases and extracting the candidate phrases from a corpus of documents (Stankiewicz as modified by Bekkerman). The motivation to combine is to make the system more efficient and user friendly as it would be desirable to provide a computer system for organizing large volumes of electronic documents within clusters wherein the documents within each cluster relate to a particular topic, and for automatically determining a label for each created cluster. (Lewis [Column 2, Lines 4-9];).


As for claim 16, Stankiewicz as modified by Bekkerman and Lewis teaches the system of claim 15, further comprising the step of first filtering the feature vectors using deduplication rules to produce filtered feature vectors for each web page (Bekkerman; Filter out near duplicate phrases (feature vectors of each document are first filtered using deduplication rules). Some phrases, such as "Recommendation System" and "Recommender System", are practically identical--not only in their form but also in their meaning. We may use Levenshtein distance to identify those pairs and then reason whether one of them can be mapped on the other. Some help from the content manager may be needed with this task. [0065]; Build 606 Phrases. Titles get cleaned by filtering out words that do not belong to our controlled vocabulary, and applying translations. Following our recipe described in more detail below, we split compound titles (such as "Owner/Operator"), get rid of too specific titles, and deduplicate the resulting list. We then select a few dozens of thousands most common cleaned titles 0081];).


Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz as modified by Bekkerman and Lewis as applied above, in further view of Zandona et al., U.S. PGPub Number 20130346386 (Hereinafter Zandona).

Claim 18 comprises the same limitations as claim 115, rejection rationale for claim 15 applicable.
Except:
using the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t (Zandona; authority component 218 identifies a topic authority (compute an authority score A(s,t)). For instance, a number of URLs may be directly connected, through associated queries, with a particular URL (website s given topic t). As described herein, Wikipedia meets these criteria and is identified by authority component 218 as a topic authority. As can be appreciated, other URLs that meet these criteria are similarly identified by authority component 218 as a topic authority. For example, URLs associated with IGN.com can be used, in one embodiment, to create a games topic provider. [0051]; an information retrieval model is built using the URLs as document IDs and the queries as a corpus of a document. At topic authority URLs matching a specific regular expression (). In one embodiment, all associated URL-query pairs are selected. At step 340, an output temporal element is received. An importance of each topic to the URL (using the site topic purity factor T(s,t) to compute) for the output temporal element is identified at step 350. In one embodiment, a classifier is utilized to augment the importance. In one embodiment, a decay function is added to the importance. [0059];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz as modified by Bekkerman and Lewis and Zandona which deal with extracting and classifying key phrases, to have combined them by incorporating generating an authority score (Zandona) with tagging documents and topic purity and using a feature vector to filter the phrases and extracting the candidate phrases from a corpus of documents (Stankiewicz as modified by Bekkerman and Zandona).. The motivation to combine is to make the system more efficient and user friendly as information extraction is sometimes used to extract structured information from unstructured and/or semi-structured sources (Zandona [0002];).


 
Stankiewicz as modified by Bekkerman and Lewis teaches the system of claim 8, wherein the computer-implemented application also runs an aggregation and ranking model to use the site topic purity factor T(s,t) (Lewis; The processor is configured to execute the computer-executable instructions to calculate a topic purity score for each cluster within a hierarchy of clusters wherein each cluster includes at least one content file and wherein a label is associated with each cluster, and to select a first cluster and a second cluster from the hierarchy of clusters wherein the topic purity score of the first cluster (create a site topic purity factor) and the topic purity score of the second cluster are less than a purity threshold. [Column 3, Lines 20-31]; the hierarchy manager 110 may include an aggregator 118 which is configured to compile, integrate, concatenate, or otherwise aggregate content (aggregate the topics) (and/or information characterizing the content) of each cluster of the plurality of clusters (at site level) included within a given output of clusters of the cluster algorithm module 108. In this way, the aggregator 118 may be configured to translate, reformulate, or otherwise render information within or about each cluster in a format which is compatible for further processing (i.e., clustering) by the cluster algorithm module 108.  [Column 7, Lines 6-15];).
Stankiewicz as modified by Bekkerman and Lewis does not explicitly detail to compute an authority score A(s,t) of website s given topic t using the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t.
However, Zandona teaches to compute an authority score A(s,t) of website s given topic t using the site topic purity factor T(s,t) to compute an authority score A(s,t) of website s given topic t (Zandona; authority component 218 identifies a topic authority (compute an authority score A(s,t)). For instance, a number of URLs may be directly connected, through associated queries, with a particular URL (website s given topic t). As described herein, Wikipedia meets these criteria and is identified by authority component 218 as a topic authority. As can be appreciated, other URLs that meet these criteria are similarly identified by authority component 218 as a topic authority. For example, URLs associated with IGN.com can be used, in one embodiment, to create a games topic provider. [0051]; an information retrieval model is built using the URLs as document IDs and the queries as a corpus of a document. At step 330, at least one topic associated with a URL is identified. In one embodiment, a number of impressions represent the edges connecting the nodes. In one embodiment, a topic authority is identified. In one embodiment, the topic authority is a domain specific provider. In one embodiment, the topic graph is harvested for all topic authority URLs matching a specific regular expression (). In one embodiment, all associated URL-query pairs are selected. At step 340, an output temporal element is received. An importance of each topic to the URL (using the site topic purity factor T(s,t) to compute) for the output temporal element is identified at step 350. In one embodiment, a classifier is utilized to augment the importance. In one embodiment, a decay function is added to the importance. [0059];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz as modified by Bekkerman and Lewis and Zandona which deal with extracting and classifying key phrases, to have combined them by incorporating generating an authority score (Zandona) with tagging documents and topic purity and using a feature vector to filter the phrases and Stankiewicz as modified by Bekkerman and Lewis).. The motivation to combine is to make the system more efficient and user friendly as information extraction is sometimes used to extract structured information from unstructured and/or semi-structured sources (Zandona [0002];).


As for claim 17, Stankiewicz as modified by Bekkerman and Lewis and Zandona teaches the system of claim 16, further comprising an aggregation and ranking model to use the site topic purity factor T(s,t) (Lewis; The processor is configured to execute the computer-executable instructions to calculate a topic purity score for each cluster within a hierarchy of clusters wherein each cluster includes at least one content file and wherein a label is associated with each cluster, and to select a first cluster and a second cluster from the hierarchy of clusters wherein the topic purity score of the first cluster (create a site topic purity factor) and the topic purity score of the second cluster are less than a purity threshold. [Column 3, Lines 20-31]; the hierarchy manager 110 may include an aggregator 118 which is configured to compile, integrate, concatenate, or otherwise aggregate content (aggregate the topics) (and/or information characterizing the content) of each cluster of the plurality of clusters (at site level) included within a given output of clusters of the cluster algorithm module 108. In this way, the aggregator 118 may be configured to translate, reformulate, or otherwise render information within or about each cluster in a format which is compatible for Column 7, Lines 6-15];),
to compute an authority score A(s,t) of website s given topic t (Zandona; authority component 218 identifies a topic authority (compute an authority score A(s,t)). For instance, a number of URLs may be directly connected, through associated queries, with a particular URL (website s given topic t). As described herein, Wikipedia meets these criteria and is identified by authority component 218 as a topic authority. As can be appreciated, other URLs that meet these criteria are similarly identified by authority component 218 as a topic authority. For example, URLs associated with IGN.com can be used, in one embodiment, to create a games topic provider. [0051]; an information retrieval model is built using the URLs as document IDs and the queries as a corpus of a document. At step 330, at least one topic associated with a URL is identified. In one embodiment, a number of impressions represent the edges connecting the nodes. In one embodiment, a topic authority is identified. In one embodiment, the topic authority is a domain specific provider. In one embodiment, the topic graph is harvested for all topic authority URLs matching a specific regular expression (). In one embodiment, all associated URL-query pairs are selected. At step 340, an output temporal element is received. An importance of each topic to the URL (using the site topic purity factor T(s,t) to compute) for the output temporal element is identified at step 350. In one embodiment, a classifier is utilized to augment the importance. In one embodiment, a decay function is added to the importance. [0059];).


Stankiewicz as modified by Bekkerman and Lewis and Zandona teaches the method of claim 18, further comprising first filtering the feature vectors of each web page using deduplication rules (Bekkerman; Filter out near duplicate phrases (feature vectors of each document are first filtered using deduplication rules). Some phrases, such as "Recommendation System" and "Recommender System", are practically identical--not only in their form but also in their meaning. We may use Levenshtein distance to identify those pairs and then reason whether one of them can be mapped on the other. Some help from the content manager may be needed with this task. [0065]; Build 606 Phrases. Titles get cleaned by filtering out words that do not belong to our controlled vocabulary, and applying translations. Following our recipe described in more detail below, we split compound titles (such as "Owner/Operator"), get rid of too specific titles, and deduplicate the resulting list. We then select a few dozens of thousands most common cleaned titles to be our set of phrases (we called them standardized titles). Examples of standardized titles are software engineer, senior software engineer, software developer, java programmer etc. We verify that the list of standardized titles was comprehensive enough to cover the spectrum from very common to relatively rare titles. [0081];).

As for claim 20, Stankiewicz as modified by Bekkerman and Lewis and Zandona teaches the method of claim 18, wherein the classifier is a binary classifier Bekkerman; For each data instance d.sub.i, we choose a single class c.sub.i.sup.svm that has the maximal confidence score among those obtained by one-against-all binary classifiers. Note that the maximal score can actually be negative. Then we consider d, to be binary classifiers, where the extra classifier is for "No Class"--we compose an artificial class of instances that PBC did not assign to any class. [0092];).


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz as modified by Bekkerman and Lewis and Zandona as applied above, in further view of Thruesen, Philip, et al. NPL-"To link or not to link: Ranking hyperlinks in Wikipedia using collective attention." 2016 IEEE International Conference on Big Data (Big Data). IEEE, 2016, (Hereinafter Thruesen).



As for claim 10, Stankiewicz as modified by Bekkerman and Lewis and Zandona teaches the system of claim 9, wherein the aggregation and ranking model: uses a topic purity factor (Lewis; The processor is configured to execute the computer-executable instructions to calculate a topic purity score for each cluster within a hierarchy of clusters wherein each cluster includes at least one content file and wherein a label is associated with each cluster, and to select a first cluster and a second cluster from the hierarchy of clusters wherein the topic purity score of the first cluster (create a site topic purity factor) and the topic purity score of the second cluster are less than a purity threshold. [Column 3, Lines 20-31]; the hierarchy manager 110 may include an aggregate content (aggregate the topics) (and/or information characterizing the content) of each cluster of the plurality of clusters (at site level) included within a given output of clusters of the cluster algorithm module 108. In this way, the aggregator 118 may be configured to translate, reformulate, or otherwise render information within or about each cluster in a format which is compatible for further processing (i.e., clustering) by the cluster algorithm module 108.  [Column 7, Lines 6-15];).
Stankiewicz as modified by Bekkerman and Lewis and Zandona does not explicitly detail computes a topic independent site rank SR(s); computes a topic dependent site rank SR(s,t) using SR(s); computes a count of user clicks U(s,t) towards site s given interest in topic t, using SR(s,t); computes a count of clicks C(s) on site s using the site topic purity factor T(s,t); and calculates the topical authority score A(s,t) of website s given topic t, as a function of SR(s), C(s), and T(s,t).
computes a topic independent site rank SR(s); computes a topic dependent site rank SR(s,t) using SR(s) (Thruesen; Although HITS and PageRank (topic independent site rank) differ in approach, they achieve the same goal, i.e. to give an estimate of article significance. For HITS, a high hub score may indicate good topic overviews while a high authority score would indicate central and key topics possibly discussed in great depth (topic dependent site rank). PageRank does not differentiate between hub- and authority scores, though its output may be considered as equivalent to a combination of both scores. [Page 4 (1712), Column 2, Paragraph 8];); 
computes a count of user clicks U(s,t) towards site s given interest in topic t, using SR(s,t) (Thruesen; Click counts (popularity) for an article pair (count of user clicks U(s,t) towards site s given interest in topic t) (p, β) is denoted click(p, β). We define the overall popularity of an arbitrary prominent article, pk, by Eq. 1, where 1 ≤ k ≤ M; [Page 2 (1710), Column 2, Paragraph 5];); 
computes a count of clicks C(s) on site s using the site topic purity factor T(s,t) (Thruesen; From the clickstream data, it is possible to derive the number of article views on an article that are as a result of external traffic, i.e., traffic coming from outside the Wikipedia domain. This gives us the possibility of extracting the number of searches from known search providers: Google, Bing and Yahoo! or the number of visits from social media sites such as Twitter and Facebook. This is traced using the HTTP header information: “referrer”. Note that, this information is completely separated from the information used for creating the ground truth – for that, only internal click counts were used; [Page 3 (1711), Column 2, Paragraph 3]); 
and calculates the topical authority score A(s,t) of website s given topic t, as a function of SR(s), C(s), and T(s,t) (Thruesen; Although HITS and PageRank (topic independent site rank) differ in approach, they achieve the same goal, i.e. to give an estimate of article significance. For HITS, a high hub score may indicate good topic overviews while a high authority score would indicate central and key topics possibly discussed in great depth (topical authority score A(s,t) of website s given topic t). PageRank does not differentiate between hub- and authority scores, though its output may be considered as equivalent to a combination of both scores. [Page 4 (1712), Column 2, Paragraph 8];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen which deal with extracting and classifying key phrases, to have combined them by incorporating calculating topic authority using ranking and user click counts (Thruesen) with generating an authority score and tagging documents and topic purity and using a feature vector to filter the phrases and extracting the candidate phrases from a corpus of documents (Stankiewicz as modified by Bekkerman and Lewis and Zandona).. The motivation to combine is to make the system more efficient and user friendly by using learning to rank algorithms to evaluate the click frequency of links in an effort to distinguish the most useful links for users (Thruesen [Page 1 (1709), Column 1, Paragraph 1];];).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen as applied above, in further view of Yates, et al., NPL-"PageRank as a method to rank biomedical literature by importance." Source code for biology and medicine 10.1 (2015): 1-9 (Hereinafter Yates).

	
As for claim 11, Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen teaches the system of claim 10, wherein pagerank is utilized when ranking documents (Thruesen; Although HITS and PageRank (topic independent site rank) differ in approach, they achieve the same goal, i.e. to give an estimate of article significance. For HITS, a high hub score may indicate good topic overviews while a high authority score would indicate central and key topics possibly discussed in great depth (topic dependent site rank). PageRank does not differentiate between Page 4 (1712), Column 2, Paragraph 8];). Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen does not explicitly detail calculated equation.
However, Yates teaches wherein topic independent site rank SR(s) is calculated as follows:

    PNG
    media_image1.png
    75
    430
    media_image1.png
    Greyscale

wherein d is a damping factor, N is the number of sites in a graph, M(si) is a set of sites that link to si, L(s,si) is a count of links from web pages in s, to web pages in sj, L(sj) is a count of total inter-site out-links from web pages in sj, and n is the number of iterations in site rank propagation (Yates; Page 3, Figure 2; Variation of the PageRank algorithm with similar function;


    PNG
    media_image4.png
    143
    634
    media_image4.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen and Yates which deal with extracting and classifying key phrases, to have combined them by incorporating PageRank (Yates) with Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen). The motivation to combine is to make the system more efficient and user friendly by using PageRank, an algorithm originally developed for ranking webpages at the search engine, Google, could potentially be adapted to bibliometrics to quantify the relative importance weightings of a citation network (Yates [Page 1 Background, Paragraph 1];).


As for claim 12, Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen and Yates teaches the system of claim 11, wherein topic dependent site rank SR(s,t) is calculated as follows:

    PNG
    media_image2.png
    25
    367
    media_image2.png
    Greyscale

wherein P(tls) is the probability of a user clicking on a web page tagged with topic t given that the user has visited site s (Thruesen; Although HITS and PageRank (topic independent site rank) differ in approach, they achieve the same goal, i.e. to give an estimate of article significance. For HITS, a high hub score may indicate good topic overviews while a high authority score would indicate central and key topics possibly discussed in great depth (topic dependent site rank). PageRank does not differentiate between hub- and authority scores, though its output may be considered as equivalent to a combination of both scores. [Page 4 (1712), Column 2, Paragraph 8];).

Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen and Yates teaches the system of claim 12, wherein U(s,t) which is the count of user clicks towards site s given interest in topic t is calculated as follows:

    PNG
    media_image3.png
    28
    171
    media_image3.png
    Greyscale

wherein C is the total user click traffic in the corpus and P(s,t) is the probability of a user interested in topic t and clicked onto site s (Thruesen; Click counts (popularity) for an article pair (count of user clicks U(s,t) towards site s given interest in topic t) (p, β) is denoted click(p, β). We define the overall popularity of an arbitrary prominent article, pk, by Eq. 1, where 1 ≤ k ≤ M; [Page 2 (1710), Column 2, Paragraph 5];); 
From the clickstream data (total user click traffic in the corpus), it is possible to derive the number of article views on an article that are as a result of external traffic, i.e., traffic coming from outside the Wikipedia domain. This gives us the possibility of extracting the number of searches from known search providers: Google, Bing and Yahoo! or the number of visits from social media sites such as Twitter and Facebook. This is traced using the HTTP header information: “referrer”. Note that, this information is completely separated from the information used for creating the ground truth – for that, only internal click counts were used; [Page 3 (1711), Column 2, Paragraph 3]; We define f search for an article pair (p, β) as the probability that a randomly selected article R has a lower interest value (probability of a user interested in topic t and clicked onto site s) than β, where R = β and B is the set of all articles
referenced from prominent article p where {R, β} ⊆ B: [Page 4 (1712), Column 1, Paragraph 5];).

Stankiewicz as modified by Bekkerman and Lewis and Zandona and Thruesen and Yates teaches the system of claim 13, wherein the topical authority A(s,t) is calculated by letting U(s,t) c C(s)T(s,t) and solving for A(s,t) = SR(s)C(s)T(s,t)2, wherein C(s) is the click count (Thruesen; Although HITS and PageRank (topic independent site rank) differ in approach, they achieve the same goal, i.e. to give an estimate of article significance. For HITS, a high hub score may indicate good topic overviews while a high authority score would indicate central and key topics possibly discussed in great depth (topical authority A(s,t) is calculated). PageRank does not differentiate between hub- and authority scores, though its output may be considered as equivalent to a combination of both scores. [Page 4 (1712), Column 2, Paragraph 8]; Click counts (popularity) for an article pair (count of user clicks U(s,t) towards site s given interest in topic t) (p, β) is denoted click(p, β). We define the overall popularity of an arbitrary prominent article, pk, by Eq. 1, where 1 ≤ k ≤ M; [Page 2 (1710), Column 2, Paragraph 5];); From the clickstream data, it is possible to derive the number of article views on an article that are as a result of external traffic, i.e., traffic coming from outside the Wikipedia domain. This gives us the possibility of extracting the number of searches from known search providers: Google, Bing and Yahoo! or the number of visits from social media sites such as Twitter and Facebook. This is traced using the HTTP header information: “referrer”. Note that, this information is completely separated from the information used for creating the ground truth – for that, only internal click counts were used; [Page 3 (1711), Column 2, Paragraph 3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158